Citation Nr: 1411245	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-40 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to July 10, 2008.

2.  Entitlement to a TDIU after July 10, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran was granted service connection for ischemic heart disease/coronary artery disease at 100 percent disabling in rating decisions dated January 2012 and February 2012.  This file also shows that the Veteran's service representative filed an Appellate Brief (informal hearing presentation) in January 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 
 
FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: posttraumatic stress disorder (PTSD), rated at 70 percent disabling, from July 2009 and ischemic heart disease/coronary artery disease (heart disorder), rated at 100 percent disabling from July 10, 2008.  

2.  The Veteran was granted special monthly compensation from July 10, 2008, under 38 U.S.C.A. § 1114, subsection (s) and 38 C.F.R. § 3.350(i), as he has one disability rating at 100 percent and another rated at 60 percent or more. 

3.  The Veteran filed a claim for TDIU on June 9, 2008.

4.  Review of the Veteran's claims file reveals a work history that is marginal.  Various VA examiners opining on the Veteran's PTSD over the years have also noted that the Veteran's work history was "poor" and "chaotic."  

5.  The Veteran was also noted to have worked in some capacity for family members on two separate occasions.  During one such occasion, the Veteran worked for his step-father at his commercial fishing business.  The Veteran reported that when his step-father passed away, he could not get along with the other employees and left that position.

6.  The Veteran submitted a statement from M.S., LSW in support of his claim, which states that the Veteran can no longer work due to physical limitations as well as a recent exacerbation of PTSD symptomology, for which the Veteran was hospitalized.

7.  The Veteran's service-connected PTSD prevents him from securing or following substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU from the date of the Veteran's TDIU claim, June 9, 2008, to July 9, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2013).

2.  The 100 percent rating for a heart disorder, along with the 70 percent rating for the Veteran's PTSD, renders moot the appeal for a TDIU from July, 10, 2008.  38 U.S.C.A. §§ 1114(s) , 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 3.350(i), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given that entitlement to a TDIU from July 10, 2008, is dismissed as moot on a legal basis, further development under the VCAA or other law could not result in a favorable outcome or be of assistance to this inquiry. 

The Court has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317  (1992).  A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a) . 

The Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280   (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008). Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s)  if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. at 294.

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Veteran's service-connected disabilities qualified him for SMC and he has been awarded SMC under the provisions of 38 U.S.C.A. § 1114(s), effective July 10, 2008, on the basis that he is awarded a 100 percent rating for a heart disorder, along with a combined rating for all other service-connected disabilities that is at least 60 percent.  For SMC purposes, the Veteran's heart disorder satisfies the requirement of a "service-connected disability rated as total."  See Bradley, 22 Vet. App. at 293.  

The only possible increased benefit that could be assigned based upon a finding of entitlement to a TDIU when there is another disability rated at 100 percent disabled is SMC, which, as above, has already been assigned from July 10, 2008.  There is no legal basis for assigning this SMC award more than once based upon the same disabilities.

Therefore, since the TDIU rating is a lesser benefit than the 100 percent disability rating for heart disorder, and the Veteran has already been awarded SMC under 38 U.S.C.A. § 1114(s), the only benefit for which the assignment of a TDIU from July 10, 2008, could be beneficial, the claim is moot for this time period.  The appeal as to the TDIU issue after July 10, 2008, is therefore dismissed.

However, the Board notes that the Veteran filed his claim for TDIU on June 9, 2008.  Evidence of record supports a finding of TDIU prior to July 10, 2008, specifically, the date of the claim, June 9, 2008.  Therefore, TDIU is granted from June 9, 2008 to July 9, 2008.



ORDER

Entitlement to TDIU from June 9, 2008 to July 9, 2008, is granted.

The appeal, as to the issue of entitlement to TDIU after July 10, 2008, is dismissed as moot.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


